DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.
The amendment dated April 7, 2022 has now been entered.  Claims 1, 9, 10, 19, and 20 were amended.  Claims 1-20 are pending.
The rejection of claims 1-7, 9-15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citations below are directed to the English language document US 2019/0152985 A1) is withdrawn due to the amendment dated April 7, 2022.
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citation below is directed to the English language document US 2019/0152985 A1) in view of Nakagawa et al. (US 2004/0124766 A1) is withdrawn due to the amendment dated April 7, 2022.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on page 3 the phrase “wherein, in Formulae 1-1, 1-2, and 2,” (seventh line below the <Formula 2> structure), but then recites variables after the phrase that are not in each of the formulas 1-1, 1-2, and 2.  As presently recited, the phrase renders the claim unclear.  Clarification and/or correction are required.
Claim 9 recites on page 9 the phrase “wherein, in Formulae 1-1, 1-2, and 2,” (seventh line below the <Formula 2> structure), but then recites variables after the phrase that are not in each of the formulas 1-1, 1-2, and 2.  As presently recited, the phrase renders the claim unclear.  Clarification and/or correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1).
Kato et al. teaches compounds according to general formula (1) (see par. 41-45):

    PNG
    media_image1.png
    120
    384
    media_image1.png
    Greyscale
.
Regarding instant formula 1-1, a formula (1) may be according to a formula (13) (see par. 82):

    PNG
    media_image2.png
    176
    359
    media_image2.png
    Greyscale
.
The X groups of the Kato formulas are independently selected and may include O or S (see par. 83) and accordingly, one of the X variables may be selected as O which the other as S.  
Further regarding an instant formula 1-2, a Kato et al. formula (1) compound may be formed similar to Kato et al. formula (13), but with a naphthyl middle “Ar2” portion, since “Ar2” is defined to include a substituted or unsubstituted aromatic hydrocarbon group having a ring formed of 6 to 24 carbon atoms (see par. 42), which can be naphthalene (see par. 112).
	Regarding the compounds of formula (1) including at least one arylamino group per instant Formula 2, Kato et al. teaches A1 and A2 may be selected as hydrogen or substituted or unsubstituted aromatic hydrocarbon group of 6 to 24 carbon atoms (see par. 89). Substitute groups may include amino groups substituted with aromatic hydrocarbon groups (see par. 119).  The disclosed groups L1, A1, L2, A2 and/or Y taught by Kato encompass groups set forth in dependent instant claims 11, 12, 14-16 and 20 (see 111-119).
	Regarding claim 16, at least a formula (13) includes substituents -L1-A1 and -L2-A2 that may be aromatic groups (see par. 89) and at least one may have an amino group substituted with aromatic hydrocarbon groups (see par. 119) and includes three Y1 and Y3 groups and two Y2 groups that may be selected as aromatic hydrocarbon group (see par. 91).  Accordingly, the heterocyclic core group may be fully substituted.
	Regarding claims 17-19, the substituted aromatic groups representing -L1-A1 and -L2-A2 that may be aromatic groups (see par.86, 89) and at least one may have an amino group substituted with aromatic hydrocarbon groups (see par. 119) may be bonded at any location of the outer rings portion of the heterocyclic core.
	Regarding the device claims, Kato et al. teaches an organic EL device may include an electron transport layer, emitting layer, hole transport layer, and hole injection layer as well as additional layers (see par. 136-141, 268).  The material disclosed may be used in the hole transport layer, which is located between the light emitting layer and the anode electrode (see par. 138; 268; 290).  The location of a layer comprising the material meets the requirements of the structure claimed in claims 2-5 (see par. 136-141 and 290).
	Regarding claim 6, the light emitting layer may include a host and dopant (see par. 142).
	Regarding claim 7, the light emitting layer of a device may include a host material of the formula 1 or 2 (see par. 21, 137, 140, 142, 143) and a specific compound may at least the following compound which is “triphenylene-based”:


    PNG
    media_image3.png
    153
    569
    media_image3.png
    Greyscale
(#95, page 30).
	While Kato et al. does not appear to set forth example compounds the same as Formula 1-1 or 1-2 and/or the compounds within an example device structure, Kato et al. defines compounds and teaches devices within the requirements of the instant claim limitations.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the compound, material as described above wherein the resultant compound and material for a device would also meet the limitations of the instant claims. One would expect to achieve an operational light emitting device within the disclosure of Kato et al. with a predictable result and a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Kato et al. is relied upon as set forth above. 
As discussed in the rejection above, Kato teaches compounds for an organic layer of a light emitting device that may include a light emitting layer.  It is not seen where Kato et al. teaches specifically may include two emission layers.  In analogous art, Nakagawa et al. teaches a light emitting layer may be comprised of multiple layers and may be color tuned to a desired color output (see par. 141-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed two emitting layers in a device according to Kato et al., because one would expect the benefit of tuning the color output to a desired emission color as taught by Nakagawa et al.  One would expect to achieve an operational device within the disclosure of Kato et al. and Nakagawa et al. with a predictable result and a reasonable expectation of success.  

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
On page 41 to 42 of the arguments, applicant appears to suggest Kato teach L1 and L2 being single bond instead of a group, but the portion referenced appears to be a proviso for when L1 and L2 of Kato are selected as single bond.  Paragraph 86 teaches L1 and L2 may be selected as a ring of 6 to 24 carbon atoms (see par. 86).
On page 42, the remarks suggest unexpected results have been demonstrated in Table 1.  Applicant argues Comparative Example 1, which does not have a linking group corresponding to an instant L1, is inferior in performance to “inventive” tested compounds.  In response, the office submits the comparative compound differs from the “inventive” compounds in more features than omission of a linking group, since the Comparative Example 1 aryls in the diamine group are phenyl.  None of the “inventive” compounds have the diphenylamine groups.  A conclusion that including the linking group L1 alone provides a nonobvious, unexpected result can not be made, because a clear side-by-side comparison has not been shown.  Additionally, the office submits Kato defines derivatives that may have a linking group present.  Furthermore, applicant no longer claims a compound with two hetero oxygen atoms.  The comparative example compound discussed is not considered sufficient to show unexpected results commensurate in scope with the fair teachings of Kato in comparison to examples commensurate in scope with the claimed subject matter.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)  Per MPEP 716.02(d), “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”  Per MPEP 2145, “once a prima facie case of obviousness is made by the PTO through citation of references, the burden is on the applicant to produce contrary evidence establishing that the reference being relied on would not enable a skilled artisan to produce the different compounds claimed.”
With respect to instant formula 1-2, applicant argues on page 43 that one would not have selected a naphthyl group as a central ring group in the core group.  Applicant appears to argue the singular word “ring” can not denote a condensed ring group such as naphthyl.  The office maintains Kato teaches a group of 6 to 24 carbon atoms, which includes the number of carbon atoms to include a naphthyl condensed ring group, and additionally, the office notes that Kato expressly teaches an exemplary Ar2 aromatic hydrocarbon group may be a naphthalene group at par. [0112]:

    PNG
    media_image4.png
    344
    631
    media_image4.png
    Greyscale

The argument that Kato does not teach a derivative that may include a central naphthyl ring portion is not considered persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao, Peng, (2009). “Thiophene-Containing Organic Semiconducting Heteroacenes for Electronic Applications.” [Doctoral dissertation, Johannes Gutenberg-Universitat in Mainz] pp. 1–280.  The reference teaches sulfur-containing heteroaromatic derivatives.  The reference is considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAWN L GARRETT/Primary Examiner, Art Unit 1786